DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Invention III, Claims 10, 14, 25, and 29, in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
It is noted that the restriction requirement specifies that the groups are drawn to a metrology system as generally set forth in claims 1 and 16, further including specific characteristics of the distinct groups; however, it should say that the groups are drawn to a metrology system as generally set forth in Claims 1 and 17, further including specific characteristics of the distinct groups and Claims 1 and 17 are the linking Claims that link Inventions I, II, III, IV, and V. Claim 17 is examined, while Claim 16 is withdrawn as belonging to Group V.
The examined claims are Claims 1-3, 8-10, 12-14, 17, 21, 22, 24, 25, 27-29, and 31.
Claim 17 is allowable. The restriction requirement between Inventions I, II, III, IV, and V, as set forth in the Office action mailed on 5/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/19/2020 is partially withdrawn.  Claims 18-20, 23, 26, and 30, directed to inventions depending on Claim 17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4-7, 11, 15, and 16, directed to Groups I, II, IV, and V are withdrawn from consideration because do not require all the limitations of an allowable claim. Once/if Claim 1 becomes allowable, the full restriction requirement can be withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is different from Claim 17 by a scatterometry tool for generating spectroscopic scatterometry data of a target for a selected range of wavelengths and by the controller being communicatively coupled to the scatterometry tool. However, Claim 1 receives a model based on regression of spectroscopic scatterometry data from a scatterometry tool, manipulates the data based on the light captured spectroscopic scatterometry data from a scatterometry tool, and directs the spectroscopic scatterometry tool to generate scatterometry data of one or more measurement targets for the selected range of wavelengths generates a weighting function for the model. It is unclear if the scaterometry tool is part of the system or not, leading to indefiniteness. Further, if Claim 1 was amended to include the scatterometry tool, it would become a close duplicate of Claim 17; while, if the limitations of directing the tool where to be removed from Claim 1, Claim 1 would have 101 issues. Correction is required.
Claims 2, 3, 8-10, 12-14 also stand rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.




Allowable Subject Matter
Claims 17-31 are allowed.
Claims 1-3, 8-10, and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a metrology system comprising a controller communicatively coupled to the scatterometry tool, the controller including one or more processors configured to execute program instructions causing the one or more processors to: generate a weighting function for the model to de-emphasize portions of the spectroscopic scatterometry data associated with one or more wavelengths within the selected range of wavelengths at which light captured by the scatterometry tool when measuring the target is predicted to include one or more undesired diffraction orders; direct the spectroscopic scatterometry tool to generate scatterometry data of one or more measurement targets for the selected range of wavelengths, wherein the one or more measurement targets include fabricated features distributed in the selected pattern; and measure the one or more selected attributes for the one or more measurement targets based on regression of the scatterometry data of 

Independent Claim 1 would be allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious a metrology system comprising a controller, the controller including one or more processors configured to execute program instructions causing the one or more processors to: generate a weighting function for the model to de-emphasize portions of the spectroscopic scatterometry data associated with one or more wavelengths within the selected range of wavelengths at which light captured by the scatterometry tool when measuring the target is predicted to include one or more undesired diffraction orders; direct the spectroscopic scatterometry tool to generate scatterometry data of one or more measurement targets for the selected range of wavelengths, wherein the one or more measurement targets include fabricated features distributed in the selected pattern; and measure the one or more selected attributes for the one or more measurement targets based on regression of the scatterometry data of the one or more measurement targets to the model weighted by the weighting function in combination with the rest of the limitations of the above claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant provided Rhe (US 2016/0327870 A1) discloses an inspection apparatus and method for inspecting a substrate configured to calculate one or more weight factors based upon a product feature characteristic; and estimate an optimal system parameter which results in an optimal correction for a next exposure, wherein the optimal correction including the weight factors may be a correction calculated to provide a minimal total error according to a cost function
Applicant provided Vuong (US 2008/0117411 A1) discloses the use of optical metrology tools configured to measure multiple set of measured diffraction signals, measured using a first optical metrology tool, and a second optical metrology tool.
Newly cited US 2019/0285407 A1, US 2017/0314913 A1, US 2017/0315044 A1,  US 2017/0023491 A1, US 2006/0247818 A1, and US 2002/0165636 A1 disclose model based metrology techniques in spectroscopic scatterometry

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877